                                           STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                            LITIGATION BUREAU

                                             Writer’s Direct Dial: (212) 416-8591

                                                                                                           October 22, 2019
    By ECF
    The Honorable Steven M. Gold, U.S.M.J.
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

           Re:       Desouza v. Office of Children and Family Servs., et al.
                     E.D.N.Y. No. 18-cv-2463-PKC-SMG

    Dear Judge Gold:

            Pursuant to the Court’s order of August 7, 2019 and directive during the preliminary
    conference on that date, the undersigned counsel for defendant Office of Children and Family
    Services (“OCFS”) writes to arrange the telephone conference scheduled before Your Honor
    next Monday, October 28, 2019 at 5:00pm. The Court and parties may access the conference line
    by dialing 1-866-394-2346 and entering access code 226-448-9720.

                                                                      Respectfully submitted,

                                                                      /s/ Philip M. Black
                                                                      Assistant Attorney General




        28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                      www.ag.ny.gov
